Citation Nr: 0215893	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  98-12 217 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar 
paravertebral myositis, lumbar discongenic disc disease, and 
degenerative joint disease of the lumbosacral spine.

2.  Entitlement to service connection for atheromatous 
plaques of the femoral and tibial arteries.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1972.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

In May 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  Lumbar paravertebral myositis, lumbar discongenic disc 
disease, and degenerative joint disease of the lumbosacral 
spine are unrelated to service.  

2.  Atheromatous plaques of the femoral and tibial arteries 
are unrelated to service.  


CONCLUSION OF LAW

1.  Lumbar paravertebral myositis, lumbar discongenic disc 
disease, and degenerative joint disease of the lumbosacral 
spine were not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  Atheromatous plaques of the femoral and tibial arteries 
were not incurred in or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
disorders, including arthritis and arteriosclerosis, are 
presumed to have been incurred in service if manifested 
within a year after separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

A VA examination conducted in May 2002 resulted in diagnoses 
of lumbar paravertebral myositis, lumbar discongenic disc 
disease, and degenerative joint disease of the lumbosacral 
spine, as well as atheromatous plaques of the superficial 
femoral and posterior tibial arteries.  According to the 
examination report, the examiner carefully reviewed the 
claims file, including service medical records.  The examiner 
concluded that the veteran's "present low back and 
circulatory condition on the legs is not as least as likely 
as not related to service.  Th[ese] conditions both occurred 
several years after service.  Most probably conditions 
related to the natural process of aging."  

Notwithstanding, the veteran's claim the disorders were 
treated in service, service medical records fail to reflect 
any such treatment, and a report of a separation examination 
conducted in April 1972 revealed the spine and 
musculoskeletal system, the vascular system, and the lower 
extremities to be normal.  A May 1972 VA examination failed 
to reveal a back disorder and no varicose veins, and a review 
of the cardiovascular system revealed vessels to be normal.  

Post service VA treatment records reflect that the veteran 
was treated for low back pain in May 1984.  However, there is 
no medical evidence of lumbar paravertebral myositis, lumbar 
discongenic disc disease, degenerative joint disease of the 
lumbosacral spine, or atheromatous plaques within a year 
after the veteran's separation from service; these disorders 
were not identified until, as observed by the VA examiner, 
until many years after service.  The claims file, further, 
contains no medical opinion suggesting that either of those 
disorders are related to service.  Based upon the paucity of 
evidence linking the veteran's disorders to service, and the 
opinion of the VA examiner, who reviewed the claims file, the 
Board finds that lumbar paravertebral myositis, lumbar 
discongenic disc disease, and degenerative joint disease of 
the lumbosacral spine, as well as atheromatous plaques of the 
femoral and tibial arteries, are unrelated to service.  
Service connection for these disorder, therefore, is 
unwarranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant has been notified in the statement 
of the case and the supplemental statement of the case, and 
by a February 2002 letter, of the type of evidence needed to 
substantiate his claims.  Furthermore, VA has obtained all 
existing pertinent evidence identified by the appellant.  

In response to a request for information from the RO, the 
veteran provided authorization to obtain, and the RO 
requested, the medical records of several private physicians:  
Drs. Q, P, S, and R.  Of these, only Dr. R and Dr. Q provided 
medical records, as requested.  The RO considered the records 
provided, but did not make further attempts to secure the 
records of Drs. P or S.  Although VA must make reasonable 
efforts to obtain records not in the custody of a federal 
department, the veteran indicated in the releases to obtain 
the records of Drs. P and S that the records of those 
physicians pertained to treatment for hepatitis, depression, 
high blood pressure, and carcinoma.  Those releases reflect 
that treatment received through those physicians were for 
disorders other than those for which the veteran claims 
entitlement to service connection; moreover, according to the 
veteran, those records pertain to treatment received after 
1986, and the veteran does not contend that they contain an 
opinion linking a disability at issue to service.  The VA, 
therefore, is under no duty to obtain those records, because 
they are not relevant.  Furthermore, the RO placed the 
veteran on notice that it had not considered those records by 
setting forth in the SSOC that evidence that was considered.  

The veteran has also made reference to treatment received 
through the Mayaguez satellite office.  Relevant records of 
treatment through that facility were previously obtained and 
made part of the claims file.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  No additional 
examination is necessary.   

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

